 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the E ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. Geneva B. Scruggs Community Healthcare Center, Inc. and CSEA, Inc., Local 1000, AFSCME, AFLŒCIO, CSEA Local 713. Case 3ŒCAŒ22591 September 27, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the compliance specification. On February 15, 2001, the Board issued a Decision and Order,1 which, among other things, ordered the Rspondent to make whole certain of its unit employees for losses resulting from its unlawful failure to pay accrued vacation pay and grant pay in lieu of accrued personal leave to unit employees upon their separation from the Respondent™s employment, as required by the Respodent™s collective-bargaining agreement with the Union. On February 20, 2002, the United States of Appeals for the Second Circuit entered its judgment enforcing the Board™s Order in full.2 A controversy having arisen over the amount of back-pay due the affected employees, on May 24, 2002, the 
Acting Regional Director issued a compliance specifiction and notice of hearing alleging the amounts due uder the Board™s Order, and notifying the Respondent that 
it should file a timely answer complying with the Board™s Rules and Regulations. Although properly served with a copy of the compliance specification, the 
Respondent failed to file an answer. By letter dated July 25, 2002, the General Counsel ad-vised the Respondent that no answer to the compliance specification had been received and that unless an apprpriate answer was filed by August 1, 2002, summary judgment would be sought. On July 31, 2002, the Rspondent™s counsel requested an extension of time to submit a response to the compliance specification. On August 1, 2002, the General Counsel granted the Rspondent™s request, and further advised the Respondent that if an answer was not received by close of business August 6, 2002, he would file a Motion for Summary Judgment with the Board. By letter and facsimile dated August 6, 2002, the Rspondent™s counsel replied that ﬁin lieu of a formal aswer to the Compliance Specification .. . ,ﬂ the Respon-1 333 NLRB No. 48. 2 No. 02-4013. dent had instructed him to state that the Respondent ﬁne
ther admits nor denies the allegations set forth in the Compliance Specification.ﬂ This letter then offered to settle the matter by agreeing to pay the $12,014.68 set forth in the compliance specification as the amount of backpay owed for outstanding personal leave accruals. The letter, however, further stated the counsel™s ﬁunder-standingﬂ that the issue of backpay owed for unpaid acrued vacation ﬁis being addressed by the Department of Labor.ﬂ On August 13, 2002, the General Counsel filed with the Board a Motion for Summary Judgment, with exhiits attached. On August 16, 2002, the Board issued an order transferring the proceeding to the Board and a Ntice to Show Cause why the motion should not be granted. The Respondent filed no response. The allegtions in the motion and in the compliance specification are therefore undisputed. Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board™s Rules and Regultions provides that the Respondent shall file an answer 
within 21 days from service of a compliance specifiction. Section 102.56(c) of the Board™s Rules and Regultions states: If the respondent fails to file any answer to the specifcation within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and with-out further notice to the respondent, find the specifiction to be true and enter such order as may be approprate. According to the uncontroverted allegations of the Mtion for Summary Judgment, the Respondent, despite having been advised of the filing requirements, has failed to file an answer to the compliance specification. As described above, instead of filing an answer, the Respodent has submitted a letter asserting that it neither admits nor denies the allegations of the compliance specifiction, and offering to ﬁsettleﬂ those allegations by paying an amount covering only the alleged unpaid accrued pesonal leave, without any payment for the unpaid accrued vacation. The General Counsel™s motion contends that the total amount owed by the Respondent for compliance with the Board™s Order, as set forth in the compliance specification, is $38,788.30, and that, therefore, the Rspondent™s settlement offer is inadequate. The adequacy of the Respondent™s settlement offer, however, is not an issue presented to us in this proceeding. Rather, the sinificant fact is that the Respondent has failed to file an answer to the compliance specification. 338 NLRB No. 12  total of $38,788.30 in backpay. Employee Vacation Personal Leave Total Alexander, Ro w-land $138.89 $138.89 Armstead, Sharon 90.56 $138.96 229.52 Barnes, Cheryl 202.12 202.12 Barrett, Annie 
Mae 1,519.52 1,519.52 Bell, William 910.19 910.19 Beverly, Earlene 426.46 66.08 492.54 Beville, Helen 444.14 444.14 Black, Celeste 266.63 51.63 318.26 Boggan, Afril 648.58 198.24 846.82 Booker, James 108.21 108.21 Boyd, Darius 455.87 198.24 654.11 Boyd, Diane 53.79 53.52 107.31 Brady, Barbara 60.43 188.48 248.91 Brown, Alberta 132.16 132.16 Brown, Pearline 285.44 285.44 Burrow, Ina 81.28 81.28 Butcher, Betty 455.83 455.83 3 The compliance specification states that claims for the unpaid vcation pay were also filed with the New York State Department of Labor. The compliance specification provides that the amount of upaid vacation pay owing pursuant to the Board™s court-enforcedOrder is to be offset by any payments bargaining unit employees receive from the New York State Department of Labor. 2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD In the absence of good cause for the Respondent™s faiure to file an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the General Counsel™s Motion for Summary Judgment. Accordingly, we conclude that the net backpay due the employees is as stated in the compliance specification, and we will order payment by the Respondent of those amounts to the employees, plus interest accrued on the 
amounts to the date of payment, minus the taxes and withholding required by Federal and State laws.3 ORDER The National Labor Relations Board orders that the Respondent, Geneva B. Scruggs Community Healthcare Center, Inc., Buffalo, New York, its officers, agents, sucessors, and assigns, shall make whole the individuals named in the attached Appendix, by paying them the amounts opposite their names, plus interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), and minus tax and other withholdings required by Federal and state laws. Summarizing these amounts, the Respondent is obligated to pay employees $26,773.62 in unpaid accrued vacation pay and $12,014.68 in unpaid accrued personal leave pay, for a Caldwell, Carol 158.08 158.08 Carr, Tracy 540.37 264.32 804.69 Carter, Raymona 198.24 198.24 Chandler, Lisa 198.24 198.24 Clark, Darryl 370.72 173.94 544.66 Coleman, Eugene , 192.00 192.00 Copeland, Add
son 196.48 196.48 Cox, Rhonda 98.96 98.96 Craig, Shirley 558.62 132.16 690.78 Craig, Terra 355.01 198.24 553.25 Dent, Evelyn 536.40 198.24 734.64 Dixon, Gary 507.16 198.24 705.40 Donovan, Satora 409.09 409.09 Ferguson, Dorothy 228.22 228.22 Foster, Veronica 278.20 198.24 476.44 Goodson, M chelle 198.24 198.24 Gray, Gordon 29.24 82.76 Gregory, Carolyn 43.51 210.35 253.86 Hannah, William 204.46 204.46 Harris, Johnnie 11.23 181.72 192.95 Hunter, Ali 66.08 66.08 Hunter, M ichelle 228.22 132.16 360.38 Jackson, Latasha 109.78 105.32 215.10 Jamison, Madeline 76.57 76.57 Johnson, Eric 295.33 295.33 Johnson, Mark 113.74 264.32 378.06 Johnson, Thelma 181.80 181.80 Jones, Cathy 469.32 290.88 760.20 Jones, Lynn 396.50 110.01 506.51 Keith, Beatrice 38.64 77.16 115.80 Kimble, Darlene 278.94 99.12 378.06 Lattimore, Chritina 140.67 84.67 225.34 Lawrence, Dennis 162.03 162.03 Liggins, James 162.14 132.16 294.30 Maldonado, Javier 232.85 132.16 365.01 McCabe, Patricia 703.49 92.64 796.13 McClinton, David 289.56 289.56 McCutcheon, Wison 432.74 198.24 630.88 McDuffie, Jacquline 77.16 77.16 Middlebrooks, Jordan 275.45 275.45 Minns. Reaina 264.32 264.32 Moore, Jenneice 92.89 92.89 Moore, Sylvia 86.07 33.04 119.11 Oliver, Hayward 33.04 33.04  3 Overton, Beverly 547.47 264.32 811.79 Parker, Karen 727.52 204.24 931.76 Patton, Adrianne 185.18 185.18 Perkins, Sonya 109.08 109.08 Pruitt, Veronica 92.89 92.89 Quarles, Candice 469.32 145.44 614.76 Reid, Marquel r. 130.18 109.45 239.63 Rice, Alfred 371.47 371.47 Rice, Christine 42.87 99.12 141.99 Riddick, Cammie 44.77 44.77 Roberson, Adrian 143.81 143.81 Ronbinson, Marion 202.87 202.87 Rosier, Michele 247.38 247.38 Salter, Cynthia 537.78 43.38 581.16 Sanders, A ndre 202.12 198.24 400.36 Scott, Gerard 305.97 305.97 Short, Robbin 96.06 198.24 294.30 Smith, DeMone 232.09 134.40 366.49 Smith, Lawrence 500.46 118.40 618.86 Smith, Mary 681.54 177.60 859.14 Speight, Wilbert 278.20 229.22 507.42 Steward, Marian 79.96 66.08 146.04 Stroud, Deandrea 444.47 444.47 Swindle, Janise 92.64 92.64 Swindle, LaToya 44.00 44.00 Tate, Veronica 278.03 99.12 377.15 Thomas, Patty 277.92 277.92 Thompson, Mar-
tin-539.58 145.44 685.02 Truitt. Karen 127.73 90.48 218.21 Tubbs., Sophia 360.38 360.38 Wallace, Sharon 498.82 198.24 697.06 Warford, Evett 523.28 523.28 Washington, Marjorie 1,199.79 145.44 1,345.23 Weary, Angela 115.74 115.74 White. James 344.91 177.60 522.51 Wideman, Carolyn 71.36 71.36 Williams, Anthony 208.33 208.33 Woods. M ichael 70.27 70.27 Wright. Jacquelyn 127.73 90.48 218.21 Young, Josephine $140.12 277.92 418.04 CHCC EMPLOYEES Vacation Personal 
Leave Total Chestnut, Betrina $79.72 $109.08 $188.80 Collins, 
Victor 306.97 109.08 416.05 Costley, Susan 290.88 290.88 Escalara, Lisa 36.36 36.36 Guiher, 
Patricia 300.24 218.16 518.40 Moss, Bridget 299.97 181.80 481.77 Owens, Toni 59.99 218.16 278.15 Patterson, 
Duvonne 305.97 109.08 415.05 TOTAL $26,773.62 $12,014.68 $38,788.30 Dated, Washington, D.C. September 27, 2002 Wilma B. Liebman, Member William B. Cowen, Member Michael J. Bartlett, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 